Brooke, J.
(after stating the facts). The defense set up is want of consideration; the claim being that the note was given in consideration of a gambling debt. The defendant estate offered no testimony. The claimants, through one of the partners, testified that they acted as agents and brokers for Lean, and that each order of his, whether for buying or selling, was actually executed through their broker upon the floor of the Chicago board of trade, and that actual delivery of the grain bought or sold was contemplated by themselves and their agents. That the legal obligation to so receive or deliver followed each transaction is not open to question. There is no testimony in this record to indicate that Lean himself regarded these transactions as gambling contracts; and the testimony that the claimants and their Chicago agents did not so regard them is conclusive. To warrant the jury in reaching the conclusion which they did reach, *120they must have found that, when the contracts were made, it was the intention of both Lean and the claimants to settle their differences upon the basis of the difference in the contract price and the market price at the time of settlement. This record is absolutely barren of evidence which would sustain such a finding. The mere fact that, after ordering his brokers to buy 5,000 bushels of wheat, Lean at a later date ordered them to sell a like amount, and repeated this operation from time to time, has no legitimate bearing upon the legal character of the contracts. Such contracts are made hourly upon the floor of every stock exchange in the country.
Section 11373, 3 Comp. Laws, makes the intention of the parties entering into the contract the controlling factor, and contracts are by that section made void only where there is no intention of receiving and paying for the property bought, or of delivering the property sold. This statement includes both parties to the contract, and the absence of intention on one side only, even if proven (which it was not in the case at bar), will not serve to avoid the contract. Section 11374, 3 Comp. Laws, defines the duties of brokers, and the record discloses that claimants carefully complied with all statutory requirements.
A clearer view may, perhaps, be obtained of the matter here in issue if we suppose that, instead of losing, Lean’s operations through his brokers had shown a profit. Suppose Lean or his estate had brought suit for such profits, and the brokers had set up the defense that the contracts were of a gambling nature, and therefore void. Lean’s answer to such a position would unquestionably be:
“It makes no difference to me what your intentions were in the premises. I gave you orders to make actual sales and purchases, which you have made for my account, and the resulting profits do not flow from a gambling transaction, but from the exercise by me of a wise business judgment in a series of actual purchases and sales.”
We have lately held ( Goodspeed v. Smith, 162 Mich. *121641 [127 N. W. 813]) that even the keeper of a bucket shop, who operates in direct violation of law, cannot set up in his defense that his contracts are gambling contracts, where the other party dealt with him in good faith and with the intention of actually receiving and paying for the stocks purchased.
The only meritorious question presented by the various assignments of error is whether the claimants were entitled to a directed verdict in their favor upon the evidence as it stands in this record.
Our views, as indicated above, find abundant support in the following authorities: Gregory v. Wendell, 39 Mich. 337 (33 Am. Rep. 390); Id., 40 Mich. 432, and cases there cited; Chicago Board of Trade v. Grain & Stock Co., 198 U. S. 236 (25 Sup. Ct. 637); Ward v. Vosburgh (C. C.), 31 Fed. 12; Ponder v. Cotton Co., 100 Fed. 373, 40 C. C. A. 416; Chicago Board of Trade v. L. A. Kinsey Co., 130 Fed. 507, 64 C. C. A. 669 (69 L. R. A. 59); Cleage v. Laidley, 149 Fed. 346, 79 C. C. A. 284; Barnes v. Smith, 159 Mass. 344 (34 N. E. 403).
Claimants were entitled to a directed verdict for the amount of the note and interest.
The judgment is reversed, and a new trial ordered.
Moore, C. J., and Steers, McAlvay, Blair, Stone, and Ostrander, JJ., concurred. Bird, J., did not sit.